Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. (CN 101107381).

As to claim 1, Hiroaki et al. teach:
1. A magnet structure (Figures 9 & 10) comprising:
a plurality of permanent magnets 30 fixed onto a baseplate 2; and 
a cover structure (331 & 341 together) configured to cover the plurality of permanent magnets, wherein the cover structure includes a plurality of covers 331c that is formed of a non-magnetic material (para 0021) and covers the plurality of permanent magnets, a relative position between the plurality of covers is fixed, and there is a gap between the neighboring covers.

    PNG
    media_image1.png
    890
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    121
    612
    media_image2.png
    Greyscale

As to claim 2/1, Hiroaki et al. teach:
2. The magnet structure according to claim 1, wherein there is a gap between the permanent magnets.

As to claim 3/1, Hiroaki et al. 3. The magnet structure according to claim 1, wherein the baseplate is a magnetic material (para 0069).

    PNG
    media_image3.png
    262
    679
    media_image3.png
    Greyscale

As to claim 4/1, Hiroaki et al. teach:
4. The magnet structure according to claim 1, wherein the number of covers is smaller than the number of permanent magnets.

    PNG
    media_image4.png
    513
    557
    media_image4.png
    Greyscale

As to claim 6/1, Hiroaki et al. teach:
6. The magnet structure according to claim 1, wherein: lateral surfaces of the baseplate have grooves 23 extending in longitudinal directions thereof; and each of the covers includes bent parts 141f fitted into the grooves.

    PNG
    media_image5.png
    338
    620
    media_image5.png
    Greyscale

As to claim 7/1, Hiroaki et al. teach:
7. The magnet structure according to claim 1, wherein holes 25 for inserting fixing components 5 for fixing the covers are not provided in lateral surfaces of the baseplate (figure above).

As to claim 8/1, Hiroaki et al. teach:
8. The magnet structure according to claim 1, wherein lateral surfaces of the covers have protrusions 141e that protrude in a longitudinal direction of the baseplate (figure above).

As to claim 9/6, Hiroaki et al. teach:
9. The magnet structure according to claim 6, wherein lateral surfaces of the grooves of the baseplate which are close to the permanent magnet are inclined with respect to a surface of the baseplate to which the permanent magnets are fixed (figure above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki et al. in view of Hideki et al. (CN 1394376).

As to claim 5/1, Hiroaki et al. has been discussed above, re claim 1; but does not teach that surfaces of the permanent magnets are covered with a resin.

Hideki et al. teach that surfaces of the permanent magnets 1 are covered with a resin 5 to secure the magnets.  The routineer would have readily provided the adhesive to the invention of Hiroaki et al. for the added securing effect of the resin.

Thus it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hiroaki et al. so that surfaces of the permanent magnets are covered with a resin, as taught by Hideki et al. so as to further secure the magnets.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki et al. in view of Asaga et al. (US 20130076198).

As to claim 10/1, Hiroaki et al. teach:
polarities of surfaces of the magnet structures are alternately inverted in a circumferential direction of the surface of the rotor; wherein the plurality of magnet structures is disposed along a surface of a rotor; but does not teach a motor having a plurality of the magnet structures, the motor includes coils that are disposed within a range of a magnetic field of the plurality of magnet structures.

    PNG
    media_image6.png
    337
    632
    media_image6.png
    Greyscale


Asaga et al. teach a motor 1 having a plurality of the magnet structures 45, the motor includes coils 32 that are disposed within a range of a magnetic field of the plurality of magnet structures to provide an alternating magnetic field and thus a motor with the benefits of Hiroaki et al. magnetic structure.

Thus it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Hiroaki et al. with a motor having a plurality of the magnet structures, the motor includes coils that are disposed within a range of a magnetic field of the plurality of magnet structures, as taught by Asaga et al., so as to provide an alternating magnetic field and thus a motor with the benefits of Hiroaki et al. magnetic structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832